NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                       DEC 19 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

STEVE SEDGWICK,                                 No.    18-56021

                Appellant,                      D.C. No. 8:17-cv-02189-AG

 v.
                                                MEMORANDUM*
LEONARD M. SHULMAN; et al.,

                Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   Andrew J. Guilford, District Judge, Presiding

                          Submitted December 17, 2019**


Before: FARRIS, TROTT, and SILVERMAN, Circuit Judges.

      Steve Sedgwick appeals pro se the district court’s order affirming the

bankruptcy court’s order denying him relief under Fed. R. Civ. P. 60(b)(6) and

reclosing his Chapter 11 case. We have jurisdiction under 28 U.S.C. § 1291. On

appeal from the district court, we independently review the bankruptcy court’s



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
decision. In re Gilman, 887 F.3d 956, 963 (9th Cir. 2018). The bankruptcy court’s

ruling on a Rule 60(b) motion for relief from an order or judgment is reviewed for

an abuse of discretion. Id. We affirm the district court’s order.

      The bankruptcy court properly exercised its discretion in concluding, based

on its independent review of the record, the report of the Chapter 11 Trustee, and

the report of the United States Trustee, that the record did not establish fraud or

fraud on the court by Sedgwick’s former bankruptcy counsel. See Latshaw v.

Trainer Wortham & Co., 452 F.3d 1097, 1104 (9th Cir. 2006) (party seeking relief

under Rule 60(b)(6) must show fraud involving an unconscionable plan or scheme

designed to improperly influence the court).

      The bankruptcy court properly exercised its discretion in declining to expand

the scope of its inquiry beyond the specific fraudulent scheme alleged by

Sedgwick. See In re Gilman, 887 F.3d at 963.

      Sedgwick waived his constitutional arguments by failing to raise them

before the bankruptcy court. See In re EPD Inv. Co., 821 F.3d 1146, 1152 (9th

Cir. 2016) (issue not presented to bankruptcy court was waived). In addition, he

has made no showing of a denial of due process because the bankruptcy court

afforded him generous opportunities to present his claims of fraud and fraud on the

court. See In re Rains, 428 F.3d 893, 903 (9th Cir. 2005) (due process requires an

opportunity to be heard).

      AFFIRMED.
                                           2